Citation Nr: 1728641	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  11-32 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability, to include as secondary to a service-connected disability.

2.  Entitlement to a rating in excess of 10 percent for service-connected traumatic arthritis of the right knee. 

3.  Entitlement to a rating in excess of 10 percent for service-connected traumatic arthritis of the left knee status post-meniscal tear. 

4.  Entitlement to restoration of a 20 percent rating from April 15, 2010, to April 13, 2012, for traumatic arthritis of the lumbar spine with spondylolisthesis (low back disability).

5.  Entitlement to a rating in excess of 20 percent prior to April 14, 2012, and in excess of 40 percent from April 14, 2012, for traumatic arthritis of the lumbar spine with spondylolisthesis (low back disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to February 1971; November 1990 to May 1991; December 1996 to September 1997; May 2005 to November 2005; and March 2006 to January 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Procedurally, the Veteran filed a claim in November 2009 for a rating in excess of 20 percent for his low back disability.  The July 2010 rating decision reduced the Veteran's rating for his low back disability from 20 percent to 10 percent, effective April 15, 2010.  In November 2010, the Veteran submitted a notice of disagreement for the proposed reduction.  He also expressed disagreement with the denial of his claim for a higher rating.  However, the Veteran was not provided a statement of the case regarding his increased rating claim.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

During the pendency of the appeal, a September 2012 rating decision assigned a higher rating of 40 percent for the Veteran's low back disability, effective April 14, 2012.  In addition, the Board's decision below reinstates the Veteran's 20 percent rating for his low back disability from April 15, 2010, to April 13, 2012.  However, neither the 20 percent nor 40 percent rating represents a complete grant of the benefit sought on appeal.  Therefore, the issue of entitlement to higher staged ratings for the Veteran's low back disability remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The Board also notes that the Veteran's November 2010 notice of disagreement does not refer to his claim of entitlement to an increased rating for traumatic arthritis of the left knee, which was denied in the July 2010 rating decision.  However, the RO listed that issue in the November 2011 statement of the case and in all subsequent supplemental statements of the case.  The Board finds that in doing so, the RO led the Veteran to reasonably believe that the issue of an increased rating for his left knee disability was on appeal before the Board.  Thereafter, the Veteran perfected an appeal of that claim, and it was certified to the Board.  Accordingly, the Board will accept jurisdiction of the Veteran's claim of entitlement to an increased rating for his left knee disability.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).    

The issues of entitlement to service connection for a left hip disability and to higher ratings for service-connected low back and bilateral knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Improvement in the Veteran's traumatic arthritis of the lumbar spine with spondylolisthesis was not adequately demonstrated by the evidence of record at the time of the July 2010 rating decision reducing the rating for the disability from 20 percent to 10 percent.





CONCLUSION OF LAW

The 20 percent rating for traumatic arthritis of the lumbar spine with spondylolisthesis was not properly reduced.  38 U.S.C. §§ 1155, 5107 (2016); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5010-5239 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the rating of his low back disability should not have been reduced from 20 percent to 10 percent for the period from April 15, 2010, to April 13, 2012.  Specifically, he disagrees with the April 2010 VA examination report on which the reduction is based, asserting that it misrepresents his characterization of the disability.  

In resolving that issue, the Board must first address whether VA followed the procedural protections for reductions in evaluations when it reduced the Veteran's low back disability rating from 20 percent to 10 percent. 

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).

However, VA's General Counsel has held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007) (holding that provisions of section 3.105(e) do not apply when there is no change in the overall disability rating).

In this case, a March 2008 rating decision granted service connection for the Veteran's low back disability and assigned a 20 percent rating.  In a July 2010 rating decision, the Veteran's low back disability rating was reduced from 20 percent to 10 percent, effective April 15, 2010.  At the time of the July 2010 rating decision, the Veteran was in receipt of a combined disability rating of 70 percent.  However, in addition to reducing the Veteran's low back disability rating, the July 2010 rating decision also increased the his disability rating for bilateral flat feet from 10 percent to 30 percent, effective November 13, 2009.  Thus, the Veteran continued to have a 70 percent combined rating after April 15, 2010, despite the rating reduction for his low back disability.  The RO was therefore not required to follow the procedural protections of 38 C.F.R. § 3.105(e) as there was no reduction in the amount of compensation payable to the Veteran.      

Having found that the procedural protections of 38 C.F.R. § 3.105(e) do not apply, the Board turns to the question of whether the rating reduction for the Veteran's low back disability was factually appropriate.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 

However, the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c).

In this case, the Veteran's 20 percent rating for his low back disability was in effect from January 17, 2007, to April 14, 2010.  Since that period is less than five years, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings do not apply.  Thus, the Board looks to 38 C.F.R. § 3.44(c) to determine whether the reexamination on which the rating reduction was based disclosed improvement in the Veteran's low back disability. 

The Board must first consider the January 2008 VA examination on which the Veteran's 20 percent disability rating is based.  At that time, the Veteran reported lower back pain with stiffness, tightness, and decreased mobility.  He described constant moderate pain rated 6/10 that radiated into his posterior right lower trunk and leg, affecting his ability to walk less than 100 yards.  The decreased mobility affected him at work because it slowed him down.  The pain also affected the Veteran's concentration at work and limited his performance of required tasks such as climbing, lifting, and driving.  The Veteran's activities of daily living were affected, including sleeping, dressing, bathing, toileting, driving, and food preparation.  The Veteran reported daily flare-ups consisting of severe pain rated 8/10 that would last the rest of the day.  

On physical examination, the Veteran was unable to perform forward flexion, stating that his back would lock up.  He had extension to 8 degrees with pain, lateral flexion bilaterally to 10 degrees with pain, and rotation bilaterally to 10 degrees with pain.  The Veteran was unable to perform repetitive motion because his back was too painful.  His lumbar spine was positive for moderate paravertebral muscle spasm.  The results of x-rays from November 2007 reflected spondylolysis of the lumbar spine with degenerative changes.    

The Veteran was provided another VA examination in April 2010 in connection with his November 2009 increased rating claim.  He reported having low back pain all day every day, with an average intensity of 8/10, but worse with activity and changes in weather.  He had back pain that radiated down his right leg, which affected his ability to walk at times.  The examiner noted that the Veteran's ability to do his job was affected because his back pain slowed him down and made it difficult to lift and manipulate the tools he used.  According to the examiner, the Veteran denied flare-ups and effects on his activities of daily living due to his low back disability. 

On physical examination, the Veteran had flexion to 68 degrees, extension to 10 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 30 degrees bilaterally, with pain through the entire range of motion on all movements.  The examiner stated that the Veteran's range of motion was not additionally limited following repetitive use.  However, the examiner did not address whether there was functional impairment due to pain, weakness, fatigability, incoordination, or pain on movement.  

In his November 2010 notice of disagreement, the Veteran stated that he did not deny flare-ups or any effects on his daily living due to his low back disability when he was examined in April 2010.  The Veteran also said that his condition had not changed, and in fact requested a higher rating of 30 percent.  

The Board finds that the April 2010 VA examination is inadequate for rating purposes.  First, the examiner did not address functional impairment due to pain, weakness, fatigability, incoordination, or pain on movement, as required by DeLuca v. Brown.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, the examiner did not consider the Veteran's subjective complaints that his low back disability had worsened.  

However, based on the April 2010 examination findings, the RO reduced the Veteran's 20 percent rating for his low back disability, as set forth in the July 2010 rating decision.  The reduction took effect on April 15, 2010. 

As discussed above, a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The April 2010 VA examination upon which the reduction was based is inadequate for rating purposes and does not clearly show an improvement in the Veteran's low back disability.  Therefore, the Board finds that the evidence of record at the time of the July 2010 rating decision did not sufficiently establish that the Veteran's service-connected low back disability was no longer 20 percent disabling. 

Accordingly, restoration of a 20 percent disability rating for traumatic arthritis of the lumbar spine with spondylolisthesis from April 15, 2010, to April 13, 2012, is warranted.


ORDER

Entitlement to restoration of a 20 percent disability rating for traumatic arthritis of the lumbar spine with spondylolisthesis from April 15, 2010, to April 13, 2012, is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided. 

As noted in the introduction, although the Board has restored the Veteran's 20 percent rating for his low back disability from April 15, 2010, to April 13, 2012, and a September 2012 rating decision granted a 40 percent evaluation for his low back disability from April 14, 2012, the issue of entitlement to ratings in excess of 20 percent and 40 percent remain for consideration.  See AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, before the Veteran should be provided a statement of the case on that claim.  Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the Veteran's claims for increased ratings for his bilateral knee disabilities, multiple VA examinations have been provided, most recently in April 2015.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The Board has reviewed the VA knee examination reports of record and concludes that the findings contained in those reports do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Therefore, further examination is necessary in order to determine whether the Veteran is entitled to increased ratings for his bilateral knee disabilities.

As to the Veteran's claim of entitlement to service connection for a left hip disability, VA examinations were provided in September 2015 and October 2015.  The September 2015 examiner diagnosed the Veteran with trochanteric pain syndrome (bursitis) that began in 2012 and opined that it was less likely than not proximately due to or the result of the Veteran's service-connected lumbar spine and/or bilateral knee disabilities.  The examiner stated that neither the Veteran's spine nor knee disabilities resulted in a symmetric gait which could lead to unilateral hip pain, but that rationale was not fully or clearly explained.  Moreover, the examiner did not opine as to whether the Veteran's trochanteric pain syndrome is directly related to service.  The examiner also noted that the Veteran's description of radiating pain down his left hip and entire left leg fit more closely with a potential diagnosis of radiculopathy than hip arthritis, but did not provide a definitive diagnosis or an opinion as to service connection on a direct or secondary basis.  

In addition, the September 2015 examiner did not address relevant medical evidence of record.  Notably, the Veteran's service treatment records show that he complained of hip pain in service and received a line of duty determination in July 2006 when he incurred severe hip pain during training with his unit.  The Veteran's post-service medical records also reflect that he was diagnosed with trochanteric bursitis in October 2008.  The Board concludes that because the September 2015 VA examiner did not consider relevant medical evidence or provide an opinion on entitlement to service connection on a direct basis, the report of examination is inadequate.  

The October 2015 VA examiner diagnosed the Veteran with bursitis of the left hip, and noted that its onset was in 2011.  The examiner opined that the Veteran's bursitis was less likely than not connected to his service-connected knee or lumbar spine disabilities, and instead cited natural wear and tear as the likely cause.  However, the examiner did not provide a rationale for that conclusion.  The examiner also failed to consider the Veteran's in-service hip injury and his post-service treatment for bursitis.  Moreover, an opinion was not provided regarding entitlement to service connection on a direct basis.  For these reasons, the Board concludes that the October 2015 report of examination is also inadequate.    

Thus, the Veteran's claim of entitlement to service connection for a left hip disability must be remanded for a supplemental VA opinion that addresses whether service connection is warranted on a direct or secondary basis for any disability manifested by left hip pain, with adequate consideration given to the Veteran's in-service hip injury and post-service hip treatment.  

Finally, current VA treatment records and private treatment records should be identified and obtained prior to deciding the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.
   
2.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise to determine the current nature and severity of the Veteran's service-connected bilateral knee and low back disabilities.  The claims file must be made available to, and reviewed by the examiner(s).  All indicated tests and studies must be performed.  

The examiner(s) should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner(s) should clearly explain why that is so.  The examiner(s) must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  The examiner(s) should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3.  Then, forward the claims file to a VA examiner(s) with sufficient expertise to provide a supplemental opinion regarding the nature and etiology of any left hip disability.  The examiner must review the claims file and must note that review in the report.  Based on a review of the record, the examiner should accomplish the following:
  
(a)  Identify any left hip disability or disability manifested by left hip pain that has been present since the Veteran filed his claim.  

(b)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability characterized by left hip pain had its onset during active service or within one year of separation from active service, or is otherwise etiologically related to active service.

(c)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability characterized by left hip pain was caused or aggravated (chronically worsened) by a service-connected disability.

The examiner should specifically address the Veteran's documented in-service hip injury, as well as relevant post-service medical treatment for hip pain.

The rationale for all opinions expressed must be provided.  

Another VA examination should be performed only if deemed necessary by the examiner providing the requested opinions.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

5.  Confirm that the VA examination reports comport with this remand and undertake any other development found to be warranted.

6.  Issue a statement of the case on the issue of entitlement to a rating in excess of 20 percent prior to April 14, 2012, and in excess of 40 percent from April 14, 2012, for service-connected traumatic arthritis of the lumbar spine with spondylolisthesis.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board.

7.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


